Citation Nr: 1616916	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-47 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection of the residuals of an allergic reaction to penicillin.

2. Entitlement to service connection of a stomach disorder.

3. Entitlement to service connection of pain and swelling in the hands and feet.
 
4. Entitlement to service connection of bilateral pes planus.

5. Entitlement to service connection of ear disorders.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to September 1957.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the benefits sought on appeal.

These claims were previously before the Board in December 2013 and May 2014, at which time they were remanded for further development.  That development having been completed, the claims are once more before the Board for appellate consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's does not experience any chronic manifestations of his penicillin allergy.

2. The Veteran did not experience an in-service incident which could be related to his ulcer disease.

3. The Veteran pain and swelling of the hands and feet are less like than not caused by the Veteran's service.

4. The Veteran's arthritic changes in the hands and feet are less likely than not related to his service.

5. The Veteran's pes planus did not worsen during his service.

6. The Veteran no longer experiences any other disorders of the ear.

7. The Veteran has not been shown to have hearing loss manifested by auditory thresholds of 40 decibels (dBs), or greater, in either ear, at any frequency level, during the pendency of this claim.

8. The Veteran has not been shown to have hearing loss manifested by auditory thresholds of 26 dBs, or greater, in at least three frequency levels, during the pendency of this claim.

9. The Veteran's speech recognition scores, using the Maryland CNC test, are above 94 percent.


CONCLUSION OF LAW

1. The criteria for service connection of the residuals of an allergic reaction to penicillin have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303.

2. The criteria for service connection of stomach disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303.

3. The criteria for service connection of pain and swelling in the hands and feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303.
 
4. The criteria for service connection of bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306.

5. The criteria for service connection of ear disorders have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In this case, the Veteran was provided with notice of the evidence and information necessary to substantiate his claims for service connection in letters dated in April 2008 and May 2008.  These letters also informed the Veteran of the respective responsibilities of the Veteran and the VA to obtain said evidence, and the Veteran was advised of the information and evidence necessary to establish a disability rating and an effective date.  Accordingly, the Board finds that the VA has satisfied its duty to notify the Veteran, as required by the VCAA.

With respect to the VA's duty to assist the Veteran with these claims, a review of the record reveals that the available service treatment records have been obtained, as have the Veteran's post-service VA medical records and any identified private treatment records.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes evidence contained in the claims file that the Veteran's service department records were partially damaged and destroyed by fire.  As such, the Veteran's service treatment records are only partially available, and the available records are associated with the claims file.  As to the Veteran's service treatment records unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406  (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the law does not lower the legal standard for proving a claim for service connection, rather it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from the missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

With respect to the VA's duty to assist the Veteran in substantiating his claims for service connection, the Board notes that the Veteran was provided with VA medical examinations in June 2014.  After the examination, the VA examiner offered opinions, supported by a rationale, with regard to the etiology of the claimed disorders.  The Board finds that the opinions, in aggregate, are adequate to decide the issues, as they are predicated on a review of the claims file, which includes the Veteran's statements, his available service treatment records, and post-service treatment records.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations and opinions has been met.

As was stated above, these claims were previously remanded in December 2013 and May 2014.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board previously remanded these claims in December 2013 in order to obtain records from the Shreveport, Louisiana VA medical center, as well as to provide the Veteran with a VA examination of a claim that has since been finally decided.  That examination having been provided, and the records having been obtained from the Shreveport medical facility, the Board finds that the AOJ has substantially complied with this Remand.  

These claims were then remanded in May 2014 in order to provide the Veteran with VA examinations of the disorders claimed in this case.  To that end, the Veteran was provided June 2014 VA examinations of his conditions.  Included in the examination reports is a discussion of the Veteran's medical history, physical examination of the Veteran and an opinion as to the Veteran's medical diagnoses, and the presence of any etiological connection between those disabilities and the Veteran's service.  Accordingly, the Board finds that there has been substantial compliance with the directives of the May 2014 remand order.  Given the foregoing, the Board finds that the VA has satisfied its duty to assist the Veteran with this claim for service connection of hearing loss, as required by the VCAA.

II. Analysis

In this case, all of the Veteran's claims are seeking service connection.  Service connection may generally be granted when the record shows the existence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 C.F.R. § 3.303(d).  However, when a disorder is noted to exist at the time the Veteran entered service, any worsening of that condition while in service is presumed to be caused by the Veteran's service, unless there is a specific finding that the increase in the disability was due to the natural progression of the disease.  38 C.F.R. § 3.306(a).

As to the requirement that the Veteran have a current disability, the Board acknowledges that applicable laws do not define the term "current disability".  However, the Court has said that the term is construed "to refer to impairment of earning capacity due to disease, injury, or defect".  Palczewski v. Nicholson, 21 Vet. App. 174, 178 (2007).  Furthermore, the Court has held that a current disability exists when the Veteran either has a disability at the time he files his claim for service connection, or when the Veteran was recently diagnosed with a disability, prior to his filing of a claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

In forming this decision, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical evidence and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Service Connection of the Residuals of an Allergic Reaction to Penicillin.

The Veteran's service treatment records indicate that during the Veteran's service he was treated for a disease with four doses of penicillin.  Then in June 1957 the Veteran developed pain and swelling in his feet and hands, along with abdominal pains.  During the Veteran's separation examination, the examiner noted that the Veteran' had developed a penicillin reaction after the fourth dose of the drug, but he did not indicate any ongoing residuals from this treatment.  Furthermore, the Veteran has denied any treatment with penicillin since June of 1957.   

That said, the Veteran was examined for the residuals of his allergic reaction in June 2014.  At that time, the examiner found the Veteran not to have any skin conditions, or any other residuals from his allergic reaction.  In fact, the examiner explained that two forms of penicillin allergy exist, and that only 20 percent of patients with the Veteran's form of the allergy remain allergic after 10 years avoidance of the drug.  The examiner went on to state that "no chronic residual related to [penicillin] was found" and that as the Veteran had gone several decades without treatment of the drug, it was unlikely any residuals would have developed. 

The June 2014 examiner did address the Veteran's abdominal pains, as well as the pain and swelling he experiences in his hands and feet.  These conditions were found by the examiner to be related to causes other than the Veteran's penicillin allergy, as will be discussed below.  The Board thus finds insufficient evidence in the record to indicate that the Veteran has a current disability relating to his penicillin allergy, and service connection cannot be granted without evidence of a current disability.  Therefore, the Board finds that the Veteran's claim for service connection of the residuals of his allergic penicillin reaction must be denied.  

B. Service Connection of a Stomach Disorder.

As was noted above, the Veteran's claims include a claim for "stomach problems", and the Veteran has regularly complained of abdominal pain throughout his medical history.  The first reference to any abdominal pain came in August 1956, when the Veteran complained in his service records of stomach cramps that lasted, approximately, one week.  Then in June 1957, the Veteran again complained of abdominal discomfort.  The Veteran was undergoing his penicillin treatments at this time, but his separation examination does not note any ongoing abdominal difficulties.

Years later, in 1974 the Veteran was diagnosed with intermittent episodic ulcer disease.  In an attempt to treat this disorder, the Veteran underwent a vagotomy with pyloroplasty in October 1977.  Since that time, the Veteran has not required medication for this condition, and instead has stated that he need only eat appropriately.  Moreover, an endoscopy in February 2006 did not find any indications of any ongoing disorder.

This condition too was examined by the June 2014 VA medical examiner, who considered the Veteran's chronic condition to be distinct from the in-service complaints given the absence of any abnormalities noted at service separation.  Furthermore, citing to medical treatise evidence, the examiner noted that the cause of the disability in nearly 60 percent of the cases is H. plori infection and non-steroidal anti-inflammatory drugs use, rather than penicillin.  Accordingly, the examiner concluded it was unlikely the Veteran's stomach disorder was related to service.   

In these circumstances, the Board finds that the "benefit of the doubt" rule does not apply to the question of whether the Veteran experienced any in-service incident which is related to his current disability.  Therefore, the Veteran's claim for service connection of his ulcer disease must be denied.   

C. Service Connection of Pain and Swelling of the Hands and Feet.

1. Hands

As was discussed above, the Veteran's service medical records indicate that in June 1957 he experienced pain and swelling in his hands.  However, the Veteran's post-service medical records are silent on this point until the VA examination of this condition in June 2014.  At that time the Veteran underwent radiographic examination of his hands, which revealed arthritis, which the examiner found to be age related, and along with hypertension, coronary artery disease, and the medication used to treat them, produced any current swelling.  No competent evidence contradicts these findings.  Absent a nexus between current disability and service, a basis upon which to establish service connection has not been established.  

2. Feet (other than pes planus)

With regard to the Veteran's feet, in addition to the Veteran's claim for service connection of his pes planus, which will be discussed below, the Board again notes that the Veteran's service treatment records do reference that the Veteran experienced pain and swelling of his feet in June 1957.  The Veteran also alleges that he still experiences periodic pain and swelling in the feet, but again his post-service medical records have been largely silent on this point.  However, in December 2009 the Veteran' underwent x-ray examination of his feet, which showed "minor right hallux valgus", as well as degenerative joint disease of the first metatarsophalangeal joint and calcaneal spurring.  Similar results were found after May 2013 and June 2014 x-ray examinations.

As with the Veteran's hands, the Veteran's feet were examined in June 2014 in connection with this claim.  At that time, the Veteran was diagnosed with hallux valgus and arthritis of both feet.  However, the June 2014 examiner also stated that the Veteran's degenerative joint disease and hallux valgus "is more than likely related to the normal progression of the pes planus and degenerative changes related to aging."  The examiner also stated that any swelling of the feet was "more than likely the result of [hypertension] and [coronary artery disease] and the medication used to treat them."

The June 2014 examiner constitutes the only competent medical evidence as to any relation between the Veteran's current disorders of the feet and his military service.   As such, the Board again finds insufficient evidence to conclude that the Veteran's current disorder of the feet are at least as likely as not related to the Veteran's service, and so this claim too must be denied.

D. Service Connection of Pes Planus.

In regards to the Veteran's claim for service connection of his pes planus, the Board notes initially that the Veteran's induction examination, which is included in the record, contained a notation from the medical examiner that the Veteran's feet were abnormal due to bilateral second degree pes planus.  As such, the Veteran's pes planus is found to be a preexisting medical condition at the time he entered service.  Therefore, as was stated above, if there was an increase in the disability during service, (not simply a flare up) service connection would be presumed, unless there has been a specific finding that the increase in disability is due to the natural progress of the disease.  

The Board notes the Veteran's service treatment records show that in July of 1957 the Veteran was treated for his pes planus with soaking warm water and wintergreen.  The Veteran's service treatment records also contain the Veteran's complaints of foot pain in June and August 1957, although these appear to be associated with the temporary reaction to penicillin.  Recently, the Veteran reports he was unable to wear boots during his military service because of pain, and he was forced to wear regular shoes to abate the pain.  There is no suggestion of this, however, in the service treatment records.  

Current records reflect the presence of arthritis, hallux valgus and minor pes planus, which the June 2014 examiner, citing to medical literature, indicated to be the normal progression of pes planus.  Given this evidence the Board finds that the weight of the evidence indicates that the Veteran's pes planus did not worsen during his military service.  The Board finds the June 2014 medical examiner's characterization of the Veteran's current pes planus as "minor" to be highly probative, and it is bolstered by the fact that the Veteran's service treatment records do not document any appreciable worsening of the Veteran's pes planus while in service.  There appeared to be a single episode of discomfort, but no increase in severity was observed at service separation, and as indicated, current examination reveals  the Veteran presents with the normal progression of the condition.  

Because the weight of the evidence indicates that the Veteran's pes planus did not worsen during his service, beyond the normal progression of the disorder, the Board finds that the "benefit of the doubt" rule does not apply and the Veteran's claim for service connection must be denied. 


E. Service Connection of Ear Disorders. 

With respect to this claim for service connection, the Veteran was provided both with a physical examination of his ears, as well as an audiological examination.  These examinations yielded diagnoses of paroxysmal positional vertigo and bilateral hearing loss.  Accordingly, these disorders will be discussed in turn.

1. Paroxysmal Positional Vertigo

With respect to this disorder, the Veteran's medical records indicate that he experienced difficulties during the period from 1987 to 1996.  However, the Veteran's medical records have not shown difficulties of this kind since that time.  In fact, during the June 2014 physical examination of the Veteran's ears, the Veteran reported to the examiner that he no longer has any problems from vertigo.

Accordingly, the Board finds that the Veteran does not have a current disability of paroxysmal position vertigo, and so the criteria for service connection have not been met.  

2. Hearing Loss

In assessing this claim, the Board notes the requirements of 38 C.F.R. § 3.385, which states that for the purposes of service connection, a "current disability" of hearing loss exists only when the Veteran's auditory threshold in any of the tested frequencies (500, 1000, 2000, 3000, 4000 Hertz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

With that in mind, the Board notes the only audiological examination dated during the appeal period was conducted in June 2014.  This exam yielded the below results.  


Exam Date: June 2014
HERTZ
500
1000
2000
3000
4000

Speech Discrimination
Right Ear
5
5
5
10
15

100%
Left Ear
5
5
5
25
20

100%

These results indicate that the Veteran does not satisfy the legal requirements of 38 C.F.R. § 3.385 to qualify as a disability of hearing loss for VA purposes.  As such, the criteria for service connection of hearing loss have not been met.  See 38 C.F.R. §§ 3.303, 3.385.


ORDER

Service connection of the residuals of an allergic reaction to penicillin is denied.

Service connection of a stomach disorder is denied.

Service connection of pain and swelling in the hands and feet is denied.
 
Service connection of bilateral pes planus is denied.

Service connection of ear disorders is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


